Citation Nr: 0936120	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  06-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased disability rating for 
service-connected fracture of the base of the metacarpal of 
the right little finger, currently rated as noncompensably 
disabling.

3.  Entitlement to an increased disability rating for 
service-connected ulcer disease with vagotomy and 
pyloroplasty and complaints of dumping syndrome, currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In December 2008, the Veteran and his wife testified at a 
video conference Board hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with his claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that several VA treatment records, 
a vocational rehabilitation assessment, and his own written 
statements indicate that the Veteran was awarded disability 
benefits from the Social Security Administration (SSA) for 
physical disabilities in 1998.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
obtain Social Security Administration decisions and records 
which may have a bearing on the Veteran's claims.  Waddell v. 
Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 
565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  
Moreover, the Court finds that, "[i]n the context of the 
duty to assist in obtaining records, the relevance of the 
documents cannot be known with certainty before they are 
obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  
There is no indication that any effort has been made to 
secure the SSA decision awarding such benefits or any 
associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims files.  38 U.S.C. § 5103A (West 2002).  

The Board further notes that the Veteran's most recent VA 
treatment records are dated June 2008.  Copies of any 
available VA records subsequent to June 2008 need to be 
obtained and incorporated in the claims files.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims files.  38 
U.S.C. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  VA should obtain any VA treatment 
records, dating from June 2008 to the 
present, and associate the records with 
the Veteran's claims files.

3.  Thereafter, VA should undertake any 
other evidence deemed necessary and 
readjudicate the issues on appeal.  If the 
issues on appeal remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




